Title: To Thomas Jefferson from J. P. P. Derieux, 25 May 1792
From: Derieux, Justin Pierre Plumard
To: Jefferson, Thomas


          Charlottesville, 25 May 1792. He encloses a letter for Mde. Bellanger, responding to the one transmitted to him. She was flattered by compliments he sent her on TJ’s behalf, but she says that if TJ remembers her he need not write. She seems quite troubled by the Revolution’s aftermath, thinking “la Machine” is about to fall, and states that the efforts of the “assemblée forçenée” are unbearable, that everyone refuses to pay taxes, and that this same assembly alleged that St. Domingue erred greatly by so promptly seeking aid from the United States. She begs TJ to believe that all measures enacted during the past two years were for the public good, that she did not become an aristocrat to find the nobility and clergy treated with injustice, that people in the country and certain villages were like “une bête féroce,” never satisfied with committing yet another crime, and that none were more unfortunate than the honest people because a government no longer exists, laws are no longer enforced, and no one knows what to expect.
          The letters from Mde. Bellanger were dated 2 Sep. [1791] and 1 Feb. [1792]. If events remain as she described, he will have a considerable loss on the exchange of assignats. He hopes that TJ received the papers concerning his Bordeaux leagacy that he sent “sur la fin de mars” and that TJ will send them to Mr. Fenwick.
        